UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) XQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2010 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-15274 J. C. PENNEY COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware 26-0037077 (State or other jurisdiction of incorporation or organization) 6501 Legacy Drive, Plano, Texas (Address of principal executive offices) (I.R.S. Employer Identification No.) 75024 - 3698 (Zip Code) (Registrant's telephone number, including area code) (972) 431-1000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated fileroNon-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. 236,443,580 shares of Common Stock of 50 cents par value, as of September 3, 2010 Table of Contents J. C. PENNEY COMPANY, INC. FORM 10-Q For the Quarterly Period Ended July 31, 2010 INDEX Page PartI. Financial Information Item 1. Unaudited Financial Statements a ) Consolidated Statements of Operations 1 b ) Consolidated Balance Sheets 2 c ) Consolidated Statements of Cash Flows 3 d ) Notes to the Unaudited Interim Consolidated Financial Statements 4 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PartII. Other Information Item1A. Risk Factors 27 Item 6. Exhibits 27 Signatures 28 i Table of Contents Part I. Financial Information Item1. Unaudited Financial Statements J. C. PENNEY COMPANY, INC. CONSOLIDATED STATEMENTS of OPERATIONS (Unaudited) ($ in millions, except per share data) Three Months Ended Six Months Ended July 31, Aug. 1, July 31, Aug. 1, Total net sales $ Cost of goods sold Gross margin Operating expenses: Selling, general and administrative (SG&A) Pension 63 83 Depreciation and amortization Pre-opening 2 14 5 23 Real estate and other, net (7 ) (7 ) ) ) Total operating expenses Operating income 95 67 Net interest expense 57 68 Bond premiums and unamortized costs 20 - 20 - Income/(loss) before income taxes 18 (1 ) 42 Income tax expense 4 - 40 18 Net income/(loss) $ 14 $ (1 ) $ 74 $ 24 Earnings per share – basic $ $ - $ $ Earnings per share – diluted $ $ - $ $ The accompanying notes are an integral part of these unaudited Interim Consolidated Financial Statements. -1- Table of Contents J. C. PENNEY COMPANY, INC. CONSOLIDATED BALANCE SHEETS ($ in millions) July 31, Aug. 1, Jan. 30, (Unaudited) (Unaudited) Assets Current assets Cash in banks and in transit $ $ $ Cash short-term investments Cash and cash equivalents Merchandise inventory Income taxes receivable Prepaid expenses and other Total current assets Property and equipment (net of accumulated depreciation of $2,800, $2,603 and $2,701) Prepaid pension 30 - Other assets Total Assets $ $ $ Liabilities and Stockholders’ Equity Current liabilities Merchandise accounts payable $ $ $ Other accounts payable and accrued expenses Current maturities of long-term debt - Total current liabilities Long-term debt Deferred taxes Other liabilities Total Liabilities Stockholders' Equity Common stock(1) Additional paid-in capital Reinvested earnings Accumulated other comprehensive (loss) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ $ (1) 1,250 million shares of common stock are authorized with a par value of $0.50 per share. The total shares issued and outstanding were 236 million as of July 31, 2010, August 1, 2009 and January 30, 2010. The accompanying notes are an integral part of these unaudited Interim Consolidated Financial Statements. -2- Table of Contents J. C. PENNEY COMPANY, INC. CONSOLIDATED STATEMENTS of CASH FLOWS (Unaudited) ($ in millions) Six Months Ended July 31, Aug. 1, Cash flows from operating activities: Net income $ 74 $ 24 Adjustments to reconcile net income to net cash provided by operating activities: Asset impairments and other charges 4 6 Depreciation and amortization Benefit plans expense 97 Voluntary pension contribution ) - Stock-based compensation 26 20 Tax benefits from stock-based compensation 4 4 Deferred taxes 91 Change in cash from: Inventory ) 1 Prepaid expenses and other assets 21 - Merchandise accounts payable Current income taxes payable ) ) Accrued expenses and other ) ) Net cash (used in)/provided by operating activities of continuing operations ) Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of assets 4 - Net cash (used in) investing activities of continuing operations ) ) Cash flows from financing activities: Proceeds from issuance of long-term debt - Payments of long-term debt, including capital leases ) ) Financing costs ) ) Dividends paid, common ) ) Proceeds from stock options exercised 5 1 Excess tax benefits from stock-based compensation 1 - Tax withholding payments reimbursed by restricted stock (1 ) (2 ) Net cash (used in) financing activities of continuing operations ) ) Cash flows from discontinued operations: Operating cash flows - (4 ) Investing cash flows - - Financing cash flows - - Total cash (paid for) discontinued operations - (4 ) Net (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these unaudited Interim Consolidated Financial Statements. -3- Table of Contents J. C. PENNEY COMPANY, INC. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 – Basis of Presentation and Consolidation Basis of Presentation J. C. Penney Company, Inc. is a holding company whose principal operating subsidiary is J. C. Penney Corporation, Inc. (JCP). JCP was incorporated in Delaware in 1924, and J. C. Penney Company, Inc. was incorporated in Delaware in 2002, when the holding company structure was implemented. The holding company has no independent assets or operations, and no direct subsidiaries other than JCP. The holding company and its consolidated subsidiaries, including JCP, are collectively referred to in this quarterly report as “we,” “us,” “our,” “ourselves,” “JCPenney” or the “Company,” unless otherwise indicated. J. C. Penney Company, Inc. is a co-obligor (or guarantor, as appropriate) regarding the payment of principal and interest on JCP’s outstanding debt securities. The guarantee of certain of JCP’s outstanding debt securities by J. C. Penney Company, Inc. is full and unconditional. These Interim Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and in accordance with the rules and regulations of the Securities and Exchange Commission (SEC).The accompanying Interim Consolidated Financial Statements are unaudited but, in our opinion, include all material adjustments necessary for a fair presentation and should be read in conjunction with the Consolidated Financial Statements and notes thereto in our Annual Report on Form 10-K for the fiscal year ended January 30, 2010 (2009 Form 10-K). We follow substantially the same accounting policies to prepare quarterly financial statements as are followed in preparing annual financial statements. A description of such significant accounting policies is included in the 2009 Form 10-K. The January 30, 2010 financial information was derived from the audited Consolidated Financial Statements, with related footnotes, included in the 2009 Form 10-K. Because of the seasonal nature of the retail business, operating results for interim periods are not necessarily indicative of the results that may be expected for the full year. Fiscal Year Our fiscal year ends on the Saturday nearest to January31. As used herein, “three months ended July 31, 2010” and “three months ended August 1, 2009” refer to the 13-week periods ended July31, 2010 and August 1, 2009, respectively. “Six months ended July 31, 2010,” or “2010 first half,” and “six months ended August 1, 2009,” or “2009 first half,” refer to the 26-week periods ended July 31, 2010 and August 1, 2009, respectively. Basis of Consolidation All significant intercompany transactions and balances have been eliminated in consolidation.Certain reclassifications were made to prior year amounts to conform to the current period presentation. None of the reclassifications affected our net income in any period. -4- Table of Contents J. C. PENNEY COMPANY, INC. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (Unaudited) Note 2 – Earnings per Share Net income and shares used to compute basic and diluted EPS are reconciled below: (in millions, except per share data) Three Months Ended Six Months Ended July 31, Aug. 1, July 31, Aug. 1, Earnings: Net income/(loss) $ 14 $ (1 ) $ 74 $ 24 Shares: Average common shares outstanding (basic shares) Adjustment for assumed dilution: Stock options and restricted stock awards 2 - 2 1 Average shares assuming dilution (diluted shares) EPS: Basic $ $ - $ $ Diluted $ $ - $ $ The following average potential shares of common stock were excluded from the diluted EPS calculations because their effect would have been anti-dilutive: (Shares in millions) Three Months Ended Six Months Ended July 31, Aug. 1, July 31, Aug. 1, Stock options and restricted awards 12 16 11 10 Note 3 – Supplemental Cash Flow Information ($ in millions) Six Months Ended July 31, Aug. 1, Income taxes paid $ 50 $ 24 Interest paid Interest received 3 2 Non-cash transaction - Non-cash transaction:On May 18, 2009, we made a voluntary contribution of approximately 13.4 million newly issued shares of JCPenney common stock, valued at $340 million, to the J. C. Penney Corporation, Inc. Pension Plan. -5- Table of Contents J. C. PENNEY COMPANY, INC. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (Unaudited) Note 4 – Credit Facility In April 2009, J. C. Penney Company, Inc., JCP and J. C. Penney Purchasing Corporation entered into a three-year, $750 million revolving credit agreement (2009 Credit Facility) with a syndicate of lenders with JPMorgan Chase Bank, N.A., as administrative agent.The facility is secured by our inventory, which security interest can be released upon attainment of certain credit rating levels.The 2009 Credit Facility is available for general corporate purposes, including the issuance of letters of credit.Pricing under the 2009 Credit Facility is tiered based on JCP’s senior unsecured long-term credit ratings issued by Moody’s Investors Service, Inc. and Standard & Poor’s Ratings Services.JCP’s obligations under the 2009 Credit Facility are guaranteed by J. C. Penney Company, Inc. The 2009 Credit Facility requires that we maintain certain financial covenants, which include a leverage ratio, a fixed charge coverage ratio and an asset coverage ratio (each as defined in the 2009 Credit Facility).Under the terms of the 2009 Credit Facility, non-cash charges or credits related to retirement plans are not included in the calculation of EBITDA (consolidated earnings before income taxes less depreciation and amortization), which is used in the leverage ratio and fixed charge coverage ratio. · The leverage ratio, which is calculated as of the last day of the quarter and measured on a trailing four-quarter basis, cannot exceed 3.5 to 1 from January31, 2010 through October30, 2010 and 3.0 to 1 thereafter. · The fixed charge coverage ratio, which is calculated as of the last day of the quarter and measured on a trailing four-quarter basis, cannot be less than 2.25 to 1 through October30, 2010, 2.5 to 1 from October31, 2010 through October29, 2011; and 3.0 to 1 thereafter. · The asset coverage ratio, which is calculated as of the last day of each fiscal month, cannot be less than 3.0 to 1. As of July 31, 2010, we were in compliance with these requirements with a leverage ratio of 2.0 to 1, a fixed charge coverage ratio of 3.6 to 1 and an asset coverage ratio of 23 to 1. No borrowings, other than the issuance of standby and import letters of credit totaling $153 million as of July 31, 2010, have been made under the 2009 Credit Facility. Note 5 – Long-Term Debt Debt Issuance On May 24, 2010, we closed on our offering of $400 million aggregate principal amount of 5.65% Senior Notes due 2020 and used proceeds of the offering, net of underwriting discounts, of approximately $392 million to make a voluntary cash contribution to theJ. C. Penney Corporation, Inc. Pension Plan. Debt Reductions On May 24, 2010, we accepted for purchase $300 million principal amount of JCP’s outstanding 6.375% Senior Notes due 2036 (2036 Notes), which were validly tendered pursuant to a cash tender offer. We paid approximately $314 million aggregate consideration, including accrued and unpaid interest, for the accepted 2036 Notes on May 25, 2010. On March 1, 2010 we repaid at maturity the remaining $393 million outstanding principal amount of JCP’s 8.0% Notes due 2010 (2010 Notes). On May 12, 2009, we accepted for purchase $104 million principal amount of JCP’s outstanding 2010 Notes, which were validly tendered pursuant to a cash tender offer. We paid $107 million aggregate consideration, including accrued and unpaid interest, for the accepted 2010 Notes on May 13, 2009. In addition, we purchased $9 million of the 2010 Notes in the open market on July 10, 2009. -6- Table of Contents J. C. PENNEY COMPANY, INC. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (Unaudited) Note 6 – Fair Value Disclosures REIT Assets Measured on a Recurring Basis We determined the fair value of our investments in public real estate investment trusts (REITs) using quoted market prices.See Note 7 for the net unrealized gain of $30 million in REITs recorded in accumulated other comprehensive income, a component of net equity.Our REIT assets measured at fair value on a recurring basis were as follows: ($ in millions) REIT Assets at Fair Value Quoted Prices in Active Markets of Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) July 31, 2010 $ $ - $ - August 1, 2009 - - January 30, 2010 - - Other Financial Instruments Our financial instruments include cash and cash equivalents and long-term debt.The carrying amount of our cash and cash equivalents approximates fair value because of the short maturity of these instruments.The fair value of long-term debt is estimated by obtaining quotes from brokers or is based on current rates offered for similar debt.At July 31, 2010, long-term debt had a carrying value of $3.1 billion and a fair value of $3.2 billion.At January 30, 2010, long-term debt, including current maturities had a carrying value of $3.4 billion and a fair value of $3.3 billion. -7- Table of Contents J. C. PENNEY COMPANY, INC. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (Unaudited) Note 7 – Stockholders’ Equity The following table shows the change in the components of stockholders’ equity for the first six months of 2010: (in millions) Number of Common Shares Common Stock Additional Paid-in Capital Reinvested Earnings Accumulated Other Comprehensive (Loss)/Income Total Stockholders’ Equity January30, 2010 $(1,230) Net income - - - 74 - 74 Other comprehensive income - 100 Dividends declared, common - - - ) - (95) Stock-based compensation - - 29 - - 29 July 31, 2010 $(1,130) Includes an unrealized gain in REITs of $63 million (shown net of a $35 million deferred tax liability) and actuarial loss and prior service cost for the pension and postretirement plans of $1,293 million (shown net of an $825 million deferred tax asset). Includes an unrealized gain in REITs of $93 million (shown net of a deferred tax liability of $51 million) and actuarial loss and prior service cost for the pension and postretirement plans of $1,223 million (shown net of a $780 million deferred tax asset). Comprehensive Income ($ in millions) Three Months Ended Six Months Ended July 31, Aug. 1, July 31, Aug. 1, Net income/(loss) $ 14 $ $ 74 $ 24 Other comprehensive income/(loss) – net of tax: Remeasurement of primary pension plan at May 18, 2009 - - Amortization of net actuarial loss and prior service cost 35 40 70 82 Unrealized gain in REITs - 10 30 20 Total other comprehensive income 35 40 100 92 Total comprehensive income
